Citation Nr: 0801952	
Decision Date: 01/17/08    Archive Date: 01/29/08

DOCKET NO.  05-35 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
lumbar spine disorder.  

2.  Entitlement to service connection for mantle cell 
lymphoma, claimed as secondary to exposure to Agent Orange.  

3.  Entitlement to service connection for chronic residuals 
of pneumonia.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran had active service from October 1971 to September 
1983.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  Claims for service connection for a lumbar spine disorder 
were denied by the RO in January 2000 and July 2001 and not 
appealed.

2.  Since the 2001 RO decision the veteran has submitted new 
evidence which was not previously submitted to agency 
decisionmakers, which is related to one or more unestablished 
facts necessary to substantiate the claim of entitlement to 
service connection for lumbar spine disorder, and which 
raises a reasonable possibility of substantiating the claim.

3.  The veteran has not presented competent medical evidence 
of a nexus between a current lumbar spine disorder and active 
military service.

4.  The veteran's active military service did not include 
duty in, or visitation to, the Republic of Vietnam; 
therefore, he is not entitled to a presumption of exposure to 
Agent Orange during service.

5.  There is no objective evidence establishing actual in-
service Agent Orange exposure.

6.  Mantle cell lymphoma, first diagnosed many years after 
service, is not of service origin or related to any incident 
of service. 

7.  The veteran's in-service bout with pneumonia was acute 
and transitory.  A continuing disability was not then 
present, nor is there competent medical evidence of any 
current residuals related to pneumonia.


CONCLUSIONS OF LAW

1.  The RO's unappealed 2000 and 2001 decisions denying 
service connection for a lumbar spine disorder are final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2007).  

2.  New and material evidence has been submitted to reopen 
the application for entitlement to service connection for a 
lumbar spine disorder; the claim is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2007).

3.  A lumbar spine disorder was not incurred in or aggravated 
by active service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

4.  Mantle cell lymphoma was not incurred in or aggravated by 
active service, nor may it be presumed to have been so 
incurred, and is not due to herbicide exposure in service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

5.  The veteran does not have chronic residuals as a result 
of pneumonia.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Law and Regulations for New and Material Evidence - lumbar 
spine

The RO originally denied the veteran's claim for service 
connection for a low back disorder in November 2000.  The RO 
later affirmed the denial of service connection in July 2001.  
The RO's July 2001 decision is final based upon the evidence 
then of record.  See 38 C.F.R. §§ 3.104(a), 20.302, 20.1103.  
A final decision cannot be reopened and reconsidered by VA 
unless new and material evidence is presented in connection 
with a request that the previously denied claim be reopened.  
38 U.S.C.A. § 5108.  

"New" evidence means existing evidence not previously 
submitted to agency decision makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  

Furthermore, the U.S. Court of Appeals for the Federal 
Circuit has indicated that evidence may be considered new and 
material if it contributes "to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its ratings decision."  Hodge v. 
West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).

In addition, the Court of Appeals for Veterans Claims (Court) 
has stated that, in determining whether the evidence is new 
and material, the credibility of the newly presented evidence 
is to be presumed.  See Kutscherousky v. West, 12 Vet. 
App. 369, 371 (1999) (per curiam) (holding that the 
"presumption of credibility" doctrine, as articulated in 
Evans v. Brown, 9 Vet. App. 273 (1996), was not altered by 
the ruling in Hodge, and continues to be binding precedent).  
The Board is required to give consideration to all of the 
evidence received since the last disallowance of this claim 
on any basis, which means, in this case, since the July 2001 
RO decision.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).

A review of the available records shows that the evidence 
before VA at the time of the 2001 RO decision consisted of 
the veteran's service medical records (SMRs) reflecting 
treatment for acute low back pain associated with an episode 
of pneumonia and no evidence of residuals noted at service 
discharge.  Post-service records dated from 1996 to 1999, are 
notably negative for medical evidence documenting any 
complaints, findings or diagnosis pertaining to a chronic 
lumbar spine disorder.  In both rating decisions, the RO 
determined that there was no evidence of a current 
disability.  See copy of July 2001 rating action.  Notice was 
mailed to the veteran thereafter, but he did not appeal.  
Thus, the claim is final.  

Since the July 2001 rating decision, the veteran has 
submitted additional clinical records, including a December 
2004 X-ray report which shows degenerative changes of the 
spine and osteoporosis.  This evidence is new, in the sense 
that it was not of record when the RO previously denied the 
claim.  It is also material because it addresses an 
unestablished fact necessary to substantiate the claim; 
namely, that the record contains medical evidence of a 
current disability (see Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992)).  Because new and material evidence has been 
received, the claim is reopened.

Since new and material evidence has been submitted, it is 
necessary to consider whether the veteran would be prejudiced 
by the Board proceeding to a decision on the merits.  The RO 
has adequately advised the veteran as to the basis for the 
previous denial and the necessary evidence to reopen his 
claim and obtain benefits.  Also, the veteran has provided 
arguments addressing his claim on the merits.  The Board 
therefore finds that, given that the veteran had adequate 
notice of the applicable regulations, he is not prejudiced by 
the Board's review of the merits of the claim at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).



Law and Regulations for Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2007).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2007).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2007).  
The benefit of the doubt rule is inapplicable when the 
evidence preponderates against the claim.  Ortiz v. Principi, 
274 F.3d 1361 (Fed. Cir. 2001).

lumbar spine disorder

On the merits of the case, the veteran contends that he 
injured his back during service as a result of repetitive 
strain while performing direct patient care on bed-bound 
patients.  SMRs, however, fail to reveal any significant back 
symptomatology other than in November 1977 when the veteran 
was treated for generalized back pain associated with an 
episode of pneumonia.  Given that the SMRs note no 
description of the type of injury that he now details and 
there are no subsequently dated medical records on file 
reflecting further complaints, evaluation or treatment during 
the remaining years of service, it can only be concluded that 
any back pain was acute and transitory.  Moreover, no 
pertinent complaints or findings were recorded at the time of 
separation from service from in August 1983.  As such, the 
SMRs do not affirmatively establish that a chronic lumbar 
spine disorder had its onset during military service.

Moreover, the lack of any evidence of continuing back pain or 
symptoms in the intervening years since active service is 
itself evidence which tends to show that the back pain in the 
1970s did not result in any residual disability.  The 
earliest recorded medical history is a December 2004 X-ray 
report which shows degenerative changes of the spine and 
osteoporosis, 20 years after he completed service in 1983.  
This leaves a significant gap between service separation and 
the initial confirmation of the disability, with no clinical 
support for acute or inferred manifestations or continued 
symptoms.  Evidence of a prolonged period without medical 
complaint can be considered as a factor, along with other 
factors concerning the veteran's health and medical treatment 
during and after military service.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (incurrence of a disorder or 
disease during service may be rebutted by absence of medical 
treatment for, or related complaints about, the claimed 
condition for a prolonged period after service).  In 
addition, no examiner has attributed the veteran's current 
back disorder to service.

With regard to the veteran's work experience as a clinical 
nurse, at the outset, it is noted that the Board does not 
question his qualifications.  However, although the veteran 
is medically trained, there is no evidence in the record that 
he has special knowledge in orthopedic treatment.  In 
addition to the foregoing, the record does not contain a 
qualified medical opinion indicating that the veteran's in-
service complaint may have caused his current low back 
disorder.  In light of the other medical evidence of record, 
which is inconsistent with the veteran's appellate 
assertions, the Board finds that the veteran's appellate 
assertions are not probative.  See generally, Wood v. 
Derwinski, 1 Vet. App. 406 (1991) (the Board is not bound to 
accept the diagnosis of PTSD if the evidence of record does 
not objectively support that diagnosis.)

Accordingly, a preponderance of the evidence weighs against 
the veteran's claim of entitlement to service connection for 
a lumbar spine disorder.  

mantle cell lymphoma

The veteran contends that his mantle cell lymphoma was 
incurred as a result of having been exposed to Agent Orange 
during military service.  

For purposes of establishing service connection for a 
disability claimed to be a result of exposure to Agent 
Orange, a veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam between January 
1962 and May 1975, shall be presumed to have been exposed 
during such service to a herbicide agent, absent affirmative 
evidence to the contrary demonstrating that the veteran was 
not exposed to any such agent during service.  38 U.S.C.A. § 
1116(f) (2007).  

The applicable criteria also provide that a disease 
associated with exposure to certain herbicide agents, listed 
in 38 C.F.R. § 3.309(e), will be considered to have been 
incurred in service under the circumstances outlined in this 
section even though there is no evidence of such disease 
during the period of service.  38 C.F.R. § 3.307(a).  The 
specified diseases which have been listed therein include 
chloracne or other acneform disease consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers, and 
soft-tissue sarcoma.  38 C.F.R. § 3.307(a)(6), 3.309(e).  
Moreover, the diseases listed at 38 C.F.R. § 3.309(e) shall 
have become manifest to a degree of 10 percent or more at any 
time after service, except that chloracne or other acneform 
disease consistent with chloracne shall have become manifest 
to a degree of 10 percent or more within one year, after the 
last date on which the veteran was exposed to an herbicide 
agent during active service.  38 C.F.R. § 3.307(a)(6)(ii).  

Nevertheless, even if a veteran is found not to be entitled 
to a regulatory presumption of service connection, the claim 
must still be reviewed to determine if service connection can 
be established on a direct basis.  See Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994).  

The veteran was initially diagnosed with mantle cell 
lymphoma, a form of non Hodgkin's lymphoma, in 2004.  Thus, 
he has been diagnosed with one of the enumerated conditions 
for which presumptive service connection due to Agent Orange 
exposure is available.  

However, for purposes of application of the presumptions of 
service connection, and of Agent Orange exposure, service 
personnel records do not reflect that the veteran served in 
the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975, as required by 
regulation.  In the absence of evidence of actual duty or 
visitation in Vietnam, he is not entitled to a presumption of 
Agent Orange exposure.  

In this case, the veteran alleges that he was exposed to 
herbicides primarily from aircraft that he believes 
transported Agent Orange and Dioxin.  He also asserts that as 
a clinical nurse he cared for casualties coming from Vietnam 
with contaminated personal effects and that he was exposed to 
blood and body fluids while stationed at Torrejon Airforce 
Base in Spain.  Although service personnel records indicate 
the veteran served as a clinical nurse, there is no official 
service department documentation, or any other objective 
evidence, to support his claim of herbicide exposure.  
Therefore, his assertion without more, simply does not does 
not support the claim that he was, in fact, actually exposed 
to Agent Orange in service.  

In the absence of evidence that the veteran was actually 
exposed to Agent Orange, there is no factual or legal basis 
to associate mantle cell lymphoma to service based on the 
allegation of exposure to Agent Orange.  To concede that the 
veteran was exposed to Agent Orange during service would be 
purely speculative.  See 38 C.F.R. § 3.102 (By reasonable 
doubt is meant . . . a substantial doubt and one within the 
range of probability as distinguished from pure speculation 
or remote possibility.)

With regard to whether the evidence establishes a direct 
connection between the veteran's service and his development 
of mantle cell lymphoma, SMRs are entirely negative for 
symptoms suggestive of lymphoma.  As noted previously the 
initial diagnosis occurred in 2004, many years after 
separation from service, making it impossible to grant him 
presumptive service connection for manifestation of a chronic 
disability within one year after separation from service.  
Nor is there any medical evidence whatsoever linking his 
lymphoma to his military service many decades earlier. 

The veteran has also submitted excerpts from various 
informational booklets and other medical treatise evidence in 
the form of articles printed from the Internet.  In 
substance, these articles discuss the types, risks, and 
symptoms associated with mantle cell lymphoma and non 
Hodgkin's lymphoma.  Medical treatise evidence can provide 
important support when combined with an opinion of a medical 
professional.  Similarly, medical treatise evidence could 
"discuss[] generic relationships with a degree of certainty 
such that, under the facts of a specific case, there is at 
least a plausible causality based upon objective facts."  
Wallin v. West, 11 Vet. App, 509, 514 (1998).  Here, the 
cited treatise proffered by the veteran is not combined with 
an opinion of a medical professional.  Although he has 
undertaken significant efforts to educate the Board as to the 
nature of his mantle cell lymphoma, this evidence is not 
probative as to the issue of whether it is related to 
service.  

Additionally, as previously noted, with regard to the 
veteran's work experience as a clinical nurse, although the 
veteran is medically trained, there is no evidence in the 
record that he has special knowledge in oncology.  In 
addition to the foregoing, the record does not contain a 
qualified medical opinion indicating that the veteran's 
alleged in-service exposure may have caused his current 
mantle cell lymphoma.  Without other objective substantiating 
evidence of record, the Board finds that the veteran's 
appellate assertions are not probative.  See generally, Wood 
supra.

A preponderance of the evidence weighs against the veteran's 
claim of entitlement to service connection for mantle cell 
lymphoma.

pneumonia residuals 

The veteran maintains that he currently has residuals of 
pneumonia that had their onset during military service.  

SMRs show the veteran was treated for an acute episode of 
pneumonia during service, but that it apparently resolved and 
did not produce any chronic disability.  See Clyburn v. West, 
12 Vet. App. 296, 301 (1999).  

However, that a disease or injury occurred in service alone 
is not enough; there must be a current disability resulting 
from that condition or injury.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992); Chelte v. Brown, 10 Vet. App. 268, 
271 (1997).  At his separation physical in August 1983 
clinical evaluation of all major body systems, to include the 
lungs and chest, was within normal limits.  The veteran's 
chest X-ray was also  normal.  Although his history of 
pneumonia in 1977 was mentioned, the examining physician 
noted a good recovery and there was no diagnosis of a chronic 
pulmonary disorder.  Also given the opportunity to identify 
any history or symptoms associated with the in-service 
episode, the veteran reported no pertinent complaints.  

Further, there have been no objective clinical findings or 
competent medical opinion to indicate that the veteran has 
had continuing disabling symptomatology as a result of the 
episode of pneumonia.  The vast majority of treatment 
reports, dated between 1996 and 2005, are notably negative 
for complaints, findings or diagnosis of a chronic pulmonary 
disorder.  Although a December 2004 chest X-ray revealed a 
nonspecific lung lesion consistent with pulmonary scarring, 
there is no indication that the lesion was a result of the 
episode of pneumonia in 1977 and more importantly there is no 
clinical confirmation that the veteran suffers from an actual 
pulmonary disorder.  In sum, he has simply not presented the 
required evidence that he currently has residuals of 
pneumonia attributable to service.  Thus, the competent 
evidence in this case does not provide a basis for favorable 
action on the veteran's claim.  

A preponderance of the evidence weighs against the veteran's 
claim of entitlement to service connection for pneumonia 
residuals. 

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The Court has held that VCAA notice 
should be provided to a claimant before the initial RO 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, if VCAA notice is provided after the 
initial decision, such a timing error can be cured by 
subsequent readjudication of the claim, as in a Statement of 
the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a SOC or supplemental SOC (SSOC), is 
sufficient to cure a timing defect). 

In an April 2005 letter, the RO informed the veteran of its 
duty to assist him in substantiating his claims under the 
VCAA, and the effect of this duty upon his claims.  

The Board finds that the contents of the above letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided opportunities to 
submit additional evidence.  The Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  In 
addition, it appears that all obtainable evidence identified 
by the veteran relative to his claims has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  The Board also finds 
that the April 2005 letter meets the specificity required 
under Kent v. Nicholson, 20 Vet. App. 1 (2006), as the 
veteran was advised of the exact reason for the previous 
denial and the evidence needed to reopen the claim for 
service connection for a low back disorder.  Accordingly, the 
Board finds that VA met its duty to notify the veteran of his 
rights and responsibilities under the VCAA.

In addition to the foregoing analysis, to whatever extent the 
recent decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the veteran in proceeding with the present 
decision.  Since the claims are being denied, such other 
issues are moot.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duties to notify and assist.  38 U.S.C.A. §§ 
5103 and 5103A; 38 C.F.R. § 3.159.





ORDER

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for lumbar spine 
disorder.  

Service connection for lumbar spine disorder is denied.  

Service connection for mantle cell lymphoma is denied.  

Service connection for chronic residuals of pneumonia is 
denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


